In a proceeding pursuant to CPLR article 78 to (1) review a determination of the Commissioner of the New York State Department of Social Services, dated April 13,1976 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s grant by reducing the amount allowed as fuel for heating, (2) enforce against respondents the stipulation entered on the record at the fair hearing by the local agency concerning that allowance and (3) require the State commissioner to render a written decision with regard to petitioner’s claim for a special allowance for electricity to heat hot water, petitioner appeals from a judgment of the Supreme Court, Rockland County, entered October 6, 1976, which confirmed the determination and dismissed the proceeding. Judgment reversed, on the law, without costs or disbursements, petition granted; determination annulled; respondents are directed to enforce the stipulation entered on the record at the fair hearing; and matter remitted to the State commissioner for a written decision with regard to petitioner’s claim for a special allowance for electricity to heat hot water. Respondent State commissioner failed to base his determination "on evidence and other material introduced at the hearing” (see 18 NYCRR 358.18 [a]). Further, the commissioner exceeded his power by effectively annulling a stipulation previously agreed to by petitioner and the local agency, and thereby deprived petitioner of her right to be heard before an impartial body. Rabin, J. P., Shapiro, Suozzi and O’Con-nor, JJ., concur.